Title: To James Madison from Tench Coxe, 15 November 1814
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia 15th Novr. 1814
        
        From my knowledge of the Reverend Mr. W. White, Commr. of Loans & of John White Esqr Collector of the Revenue, I beg leave, on their application, respectfully to submit to you an opinion, that a Son & Nephew of those two gentlemen will be a safe & proper person to receive the honor of a place in the Corps of Cadets. I have the honor to be, Sir, your most respectful Servant,
        
          Tench Coxe
        
      